Opinion of the Court
PER CURIAM:
On his plea of guilty, the accused was convicted of unauthorized absence and wrongful appropriation of a motor vehicle, in violation of Articles 86 and 121, Uniform Code of Military Justice, 10 USC §§ 886, 921, respectively. His sentence, which was reduced on review, includes a bad-conduct discharge. At the time of the offenses, the accused *327was seventeen years of age. We granted further review of his conviction to consider the applicability of the Federal Juvenile Delinquency Act, 18 USC § 5031, to courts-martial practice. For the reasons set out in United States v Baker, 14 USCMA 311, 34 CMR 91, we hold the Act does not apply to the military establishment. The decision of the board of review is affirmed.